DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/11/2019 and 06/30/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-7, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillaspie et al. (WO/2016/085764 of record).
Regarding to claim 1, Gillaspie discloses, in figure 1, a conductive laminate comprising a metal oxynitride layer (the ion conducting layer (108) described in para.[0072] is further disclosed in para.[0074] as including lithium oxynitride or lithium phosphorus oxynitride, which is a metal oxynitride), a metal oxide layer (the electrochromic layer (106) is disclosed in para.[0053] as containing metal oxides), and a conductive layer (104), wherein monovalent cations exist in the metal oxynitride layer or the metal oxide layer (here: according to para. [0053] the layer (106) is doped with monovalent cations).
Regarding to claim 2, Gillaspie discloses the conductive laminate according to claim 1, wherein the metal oxynitride layer and the metal oxide layer comprise the monovalent cations (since the metal oxynitride layer (108) is an ion conducting layer comprising Lithium oxynitride, it inherently contains monovalent cations of Lithium; also, the metal oxide layer (106) is doped with e.g. Lithium ions, see para. [0053]).
Regarding to claim 4, Gillaspie discloses the conductive laminate according to claim 1,  Gillaspie further discloses wherein  wherein the monovalent cations are selected from the group consisting of H+, Li+, Na+, K+, Rb+ , Cs+, and combinations thereof (The monovalent cation in Gillaspie reference is disclosed as being anyone of Li+, Na+ and K5+ , see para. [0053]).
Regarding to claims 6-7, Gillaspie discloses the conductive laminate according to claim 1,  Gillaspie further discloses wherein the metal oxide layer comprises a reducing electrochromic material or an oxidizing electrochromic material (The metal oxide layer (106) in Gillaspie reference can comprise a reducing EC material (e.g. MoO3, see para. [(0053]), and also can comprise an oxidizing EC material (e.g. V2Os, ditto)).
Regarding to claim 11, Gillaspie discloses the conductive laminate according to claim 1,  Gillaspie further discloses wherein the metal oxynitride layer has a thickness of 150 nm or less. (according to para. [0076] of D1, the thickness of layer (108) is below 150nm).

Regarding to claim 12, Gillaspie discloses the conductive laminate according to claim 1,  Gillaspie further discloses wherein the conductive layer comprises a transparent conductive compound, a metal mesh, or an OMO (oxide/metal/oxide)(The conductive layer (104) in D1 comprises a transparent conductive compound (see para. [0046)]).
Regarding to claim 13, Gillaspie discloses the conductive laminate according to claim 12, wherein the conductive layer comprises the OMO (oxide/metal/oxide), which comprises an upper layer and a lower layer, wherein the upper layer and the lower layer comprise an oxide of one or more metal selected from the group of Sb, Ba, Ga, Ge, Hf, In, La, Se, Si, Ta, Se, Ti, V, Y, Zn, Zr and an alloy thereof (par.[0052], “…a stack of transparent conductive oxide/metal/transparent conductive oxide, e.g., ITO/Ag/ITO and similar transparent conductive layers known to skilled artisans...”) .
Regarding to claim 15, Gillaspie discloses the conductive laminate according to claim 13.  Gillapsie further discloses wherein the OMO (oxide/metal/oxide) comprises a metal layer between the upper layer and the lower layer, and the metal layer comprises Ag, Cu, Zn, Au, Pd or an alloy thereof (par.[0052], “Silver”).
Regarding to claim 16, Gillaspie discloses the conductive laminate according to claim 15.  Gillaspie further discloses wherein the metal layer has a thickness in a range of 3 nm to 30 nm (par.[0052]; lines 14-22); and a visible light refractive index of 1 or less (Since the thickness of the metal layer therein is typically in the nm range, its refractive index is as also claimed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie et  al. (WO/2016/085764 of record), as applied to claim 12 above, in view of Park et al. (US 20190384134 A1).
	Regarding to claim 5, Gillaspie discloses the conductive laminate according to claim 1, except for wherein the conductive laminate has a visible light transmittance of 45% or less.  Since the device of Gillaspie is used as a window, it would be obvious for the skilled person to adjust the transmittance of the EC layer in the colored state (i.e. in the shading state of the window) to at least the level claimed.  However, Park et al. is in EC device and teaches the EC device has a visible light transmittance of 45% or less (par.[1502], [1513]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to applied teaching of Park to the device of Gillaspie for purpose of controlling light transmission.

3.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie et  al. (WO/2016/085764 of record), as applied to claim 1 above, in view of Kwak et al. (US 20120218621 A1).
Gillaspie et al. discloses an electrochromic device comprising the conductive laminate according to claim 1.  However, Gilllaspie does not disclose an electrolyte layer; and a counter electrode layer sequentially; wherein the electrolyte layer comprises a compound, which comprises H+, Li+, Na, K+, Rb+ or Cs+ ; wherein an ion storage layer between the counter electrode layer and the electrolyte layer; wherein the ion storage layer comprises an electrochromic material having a coloring property different from that of the electrochromic material contained in the metal oxide layer.  
Kwak et al. is in same field of endeavor and teaches, in Figure 1, an electrolyte layer (110); and a counter electrode layer (114) sequentially; wherein the electrolyte layer (110) comprises a compound, which comprises H+, Li+, Na, K+, Rb+ or Cs+ (Li+ ions (lithium phosphorous oxynitride), para.[0032]); wherein an ion storage layer (112) between the counter electrode layer (114) and the electrolyte layer (110); wherein the ion storage layer (112) comprises an electrochromic material (para.[0041]; NiO2) having a coloring property different from that of the electrochromic material (WO3) contained in the metal oxide layer. Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Kwak et al. to device of Gillaspie for purpose of forming electrochromic device.
Allowable Subject Matter
1.	Claims 3, 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter:  (claim 3) wherein 5.0x10-9 mol to 5.0x10-7 mol of the monovalent cations are present per cm2 of the metal oxynitride layer and 1.0x10-8 mol to 1.0x10-6 mol of the monovalent cations are present per cm2 of the metal oxide layer; (claim 8) wherein the metal oxynitride layer has an oxynitride comprising two or more metals selected from the group consisting of Ti, Nb, Mo, Ta and W; (claim 14) wherein the upper layer has a thickness in a range of 10 nm to 120 nm and a visible light refractive index in a range of 1.0 to 3.0, and wherein the lower layer has a thickness in a range of 10 nm to 100 nm and a visible light refractive index in a range of 1.3 to 2.7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872